Opinion of the Court by
Judd, C. J.
This is a motion by the plaintiffs for a new trial on the ground that the verdict rendered is against the law and the evidence.
The defendant was charged with, having refused to serve the plaintiffs according to the terms of an alleged contract with him, dated the 13th August, 1881. The defendant has not worked for plaintiffs, and alleges that he never signed the contract, and that his name is not Luaialani but Kalama. *478The-Court charged the jury “that this was a‘question of the identity of the defendant. If he was the same man who signed the contract with Foster & C©., as Luaiálani, he was bound by that contract, no matter how he signed, whether by a name not his own or a cross.”
S. B. Dole for plaintiffs.
J. L. Kaulukou for defendant.
Honolulu, May 9, 1882.
The evidence laid before the jury,-and upon which they found their verdict for the defendant, we have carefully ‘examined, and are of ©pinion that there was sufficient evidence to warrant such a verdict, and accordingly overrule the motion.